Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant [X] Filed by a Party other than the Registrant [ ] Check the appropriate box: [ ] Preliminary Proxy Statement [ ] Confidential, For Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [X] Definitive Proxy Statement [ ] Definitive Additional Materials [ ] Soliciting Material Pursuant to Rule 14a-11(c) or Rule 14a-12 Eaton Vance Mutual Funds Trust (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): [X] No fee required. [ ] Fee computed on table below per Exchange Act Rules 14a-6(i) (1) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: [ ] Fee paid previously with preliminary materials. [ ] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement no.: (3) Filing Party: (4) Date Filed: Sch 14A for Definitive EATON VANCE STRATEGIC INCOME FUND The Eaton Vance Building 255 State Street Boston, Massachusetts 02109 April 13, 2007 Dear Shareholder: We cordially invite you to attend a Special Meeting of Shareholders of Eaton Vance Strategic Income Fund (the Fund), a series of Eaton Vance Mutual Funds Trust (the Trust), on Friday, May 18, 2007 to consider three Proposals that are described in greater detail in the enclosed proxy statement. We ask you to read the enclosed information carefully and to submit your vote promptly. As you may know, the Fund currently has no investment advisory agreement and invests all of its assets in certain registered investment companies (Underlying Portfolios) managed by Boston Management and Research (BMR), a subsidiary of Eaton Vance Management (Eaton Vance). The principal portfolio in which the Fund has invested to date is the Global Macro Portfolio (formerly Strategic Income Portfolio) (the Portfolio), which has the same investment objective as the Fund. After consideration and recommendation by ^ Eaton Vance , the Trustees have determined that it would be in the interests of shareholders to approve : (i) an investment advisory agreement between Eaton Vance and the Fund appointing Eaton Vance as the investment adviser of the Fund, pursuant to which Eaton Vance will be responsible for allocating assets among the ^ Underlying Portfolios and will also be empowered to invest in other securities in addition to shares of the ^ Underlying Portfolios ; (ii) a new investment advisory agreement between the Portfolio and BMR that would convert the current income and asset based components of the advisory fee into a single asset based fee and consolidate the administration fee into the advisory fee ; and (iii) a proposal allowing the Fund and the Portfolio in the future to employ sub-advisers without obtaining prior shareholder approval subject to certain conditions. These changes require your approval. We realize that most shareholders will not be able to attend the meeting and vote their shares in person. However, the Fund does need your vote. You can vote by mail, telephone, or over the Internet , as explained in the enclosed material. If you later decide to attend the meeting, you may revoke your proxy and vote your shares in person. By voting promptly, you can help the Fund avoid the expense of additional mailings . If you would like additional information concerning ^ any proposal, please call one of our service representatives at 1-800-262-1122. Your participation in this vote is extremely important. Sincerely, /s/ Thomas E. Faust Jr. Thomas E. Faust Jr. President and Chief Executive Officer Eaton Vance Mutual Funds Trust Your vote is important  please return your proxy card promptly. Shareholders are urged to sign and mail the enclosed proxy in the enclosed postage prepaid envelope or vote by telephone or over the Internet by following the enclosed instructions. Your vote is important whether you own a few shares or many shares. EATON VANCE STRATEGIC INCOME FUND The Eaton Vance Building 255 State Street Boston, Massachusetts 02109 NOTICE OF SPECIAL MEETING OF SHAREHOLDERS To Be Held May 18, 2007 A Special Meeting of Shareholders of Eaton Vance Strategic Income Fund will be held at the principal office of the Fund, The Eaton Vance Building, 255 State Street, Boston, Massachusetts 02109, on Friday, May 18, 2007 at 1:00 P.M. (Eastern Standard Time), for the following purposes: 1. To consider and act upon a proposal to approve an investment advisory agreement between Eaton Vance and the Fund that clarifies Eaton Vances responsibility for allocating assets among the Underlying Portfolios and also gives Eaton Vance the ability to invest Fund assets in other securities directly, if appropriate. 2. To consider and act upon a proposal to approve a new investment advisory agreement between the Portfolio and BMR reflecting a restructured revised advisory fee that would (i) convert the current income and asset based components of the advisory fee into a single asset based fee and (ii) consolidate the administration fee into the advisory fee. 3. To authorize the Board of Trustees to select investment sub-advisers and enter into investment sub-advisory agreements without obtaining shareholder/interestholder approval to the extent permitted by applicable law. 4. To consider and act upon any other matters which may properly come before the meeting and any adjourned session thereof. These proposals are discussed in greater detail in the following pages. The meeting is called pursuant to the By-Laws of the Trust. The Board of Trustees of the Trust has fixed the close of business on March 22, 2007 as the record date for the determination of the shareholders of the Fund entitled to notice of and to vote at the meeting and any adjournments or postponement(s) thereof. By Order of the Board of Trustees /s/ Alan R. Dynner Alan R. Dynner Secretary April 13, 2007 Boston, Massachusetts IMPORTANT Shareholders can help the Board of Trustees of the Trust avoid the necessity and additional expense to the Fund of further solicitations to obtain a quorum by promptly returning the enclosed proxy or voting by telephone or over the Internet. The enclosed addressed envelope requires no postage if mailed in the United States and is intended for your convenience. EATON VANCE STRATEGIC INCOME FUND The Eaton Vance Building 255 State Street Boston, Massachusetts 02109 PROXY STATEMENT A proxy is enclosed with the foregoing Notice of a Special Meeting of the Fund to be held May 18, 2007 at The Eaton Vance Building, 255 State Street, Boston, MA 02109, for the benefit of shareholders who wish to vote, but do not expect to be present at the meeting. Shareholders may also vote by telephone or over the Internet. The proxy is solicited on behalf of the Board of Trustees of the Trust. A written proxy is revocable by the person giving it prior to exercise by a signed writing filed with the Funds proxy tabulator, Computershare, 280 Oser Avenue, Hauppauge, NY 11788 or by executing and delivering a later dated proxy, or by attending the meeting and voting the shares in person. Proxies voted by telephone or over the Internet may be revoked at any time in the same manner that proxies voted by mail may be revoked. Each proxy will be voted in accordance with its instructions; if no instruction is given, an executed proxy will authorize the persons named as attorneys, or any of them, to vote in favor of each matter. This proxy material is initially being mailed to shareholders on or about April 13, 2007. Supplementary solicitations may be made by mail, telephone, telegraph, facsimile or electronic means. The Trustees have fixed the close of business on March 22, 2007 as the record date for the determination of the shareholders entitled to notice of and to vote at the meeting and any adjournments or postponement(s) thereof. Shareholders at the close of business on the record date will be entitled to one vote for each share held. As of March 22, 2007, there were 119,011,158.40 shares of beneficial interest of the Fund consisting of 59,573,800.386 Class A shares, 25,114,154.214 Class B shares and 34,323,203.800 Class C shares. The persons who held of record more than 5% of the outstanding shares of each class of the Fund as of March 22, 2007 are set forth in Exhibit A. To the knowledge of the Fund no other person owns (of record or beneficially) 5% or more of the outstanding shares of a class of the Fund. The Trustees and executive officers of the Trust as a group own beneficially less than 1% of the outstanding shares of the Fund. Shareholders of all classes of shares of the Fund will vote jointly on each proposal. The Trustees know of no business other than the business mentioned in Proposal 1, 2 and 3 of the Notice of Meeting that will be presented for consideration. If any other matters are properly presented, it is the intention of the persons named as attorneys in the enclosed proxy to vote the proxies in accordance with their judgment on such matters. The Fund will furnish without charge a copy of the Funds most recent Annual Report and Semi-Annual Report to any shareholder upon request. Shareholders desiring to obtain a copy of such report should write to the Fund c/o Eaton Vance Management, The Eaton Vance Building, 255 State Street, Boston, MA 02109, Attn: Proxy Coordinator, or call 1-800-262-1122. 1 BACKGROUND The Funds current investment objective is to provide a high level of income and total return. Effective on or about ^ June 22 , 2007, pursuant to appropriate shareholder notice, the Funds investment objective will change from income and total return to total return, defined as income plus capital appreciation. The Fund is structured as a fund-of-funds and, accordingly, currently pursues its objective by investing in the Underlying Portfolios, including the Portfolio. However, BMR currently manages the assets of each of the Underlying Portfolios pursuant to investment advisory agreements, each of which was last approved by the Board of Trustees on ^ April 24 , 2006. Proposal 1 . At a meeting of the Board of the Trustees of the Trust on behalf of the Fund held on March 12, 2007, Eaton Vance proposed that the Fund, in addition to continuing to invest in the Underlying Portfolios, be authorized to invest directly in securities and that the Fund enter into an advisory agreement with Eaton Vance clarifying Eaton Vances responsibility for allocating assets among the Underlying Portfolios and for managing any direct investments (Fund Advisory Agreement) . Under new rules adopted by the Securities and Exchange Commission (the 
